[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] JUDGMENT ENTRY
This cause is an accelerated appeal from the Clinton County Court of Common Pleas in which the trial court granted the Civ.R. 60(B) motion for relief from judgment of defendant-appellee, Eastern Savings Bank.
Appellants' assignment of error is overruled since the trial court's decision to grant the 60(B) motion was not an abuse of discretion.  RoseChevrolet, Inc. v. Adams (1988), 36 Ohio St.3d 17, 20; Brewer v. ButlerCty. Bldg.  Zoning Dept. (2001), 142 Ohio App.3d 567, 576-77.  The record supports a finding that the motion was granted within a reasonable time, that appellee is entitled to relief under the grounds set forth in Civ.R. 60(B)(1)-(5), and that appellee has a valid defense to present if relief is granted.  See GTE Automatic Elec., Inc. v. ARC Industries,Inc. (1976), 47 Ohio St.2d 146, 150-51.
The judgment of the trial court is affirmed.
Pursuant to App.R. 11.1(E), this entry shall not be relied upon as authority and will not be published in any form.  A certified copy of this judgment entry shall constitute the mandate pursuant to App.R. 27.
Costs to be taxed in compliance with App.R. 24.
Anthony Valen, Judge, and Stephen W. Powell, Judge, concur.